Citation Nr: 1436015	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected chronic lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1984 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This case was most recently before the Board in July 2012 when the Board reopened the previously denied claim of service connection and remanded for additional development on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 remand, the Board directed that the Veteran be afforded VA spine and psychiatric examinations.  It was requested that the psychiatric examiner identify all currently diagnosed chronic psychiatric disorder and opine as to whether any such are related to (caused or aggravated by) service-connected chronic myositis.  The examiner was ordered to discuss the findings and opinions reflected in the spine examination and provide a complete rationale for any opinion expressed is required.

The Veteran was afforded VA spine and psychiatric examinations in July 2012.  The psychiatric examiner diagnosed depressive disorder not otherwise specified and rendered the opinion that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner continued to provide a copy of the opinion of the spine examiner indicating the signs and symptoms of the Veteran's service-connected lumbar myositis.  Thereafter, the examiner reported that the Veteran sought psychiatric care in 2002, thirty two years after his military discharge, and the events that led to his service-connected conditions.  A temporal relationship between the depressive disorder and the service-connected physical conditions is not established.  

The psychiatric opinion is inadequate as the examiner did not provide adequate rationale, provided no discussion other than recitation of the findings of the spine examination, relied on a lack of a temporal relationship between depressive disorder and the service-connected physical conditions, and did not consider whether the Veteran's spine symptoms aggravated the Veteran's psychiatric disability.  Stegall v. West, 11 Vet. App. 268 (1998), Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the claim must be remanded for a supplemental opinion. 

In a statement dated in December 2012 the Veteran reported that he received treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico, and at the Cieba VA Community Based Outpatient Clinic (CBOC).  Review of the claims file reveals VA treatment records from the VAMC in San Juan dated through October 2012.  However, records regarding the Veteran's treatment at the Cieba VA CBOC have not been associated with the claims file.  On remand, attempts must be made to obtain additional treatment records from the VAMC in San Juan and complete treatment records from the Cieba VA CBOC.  38 C.F.R. § 3.159 (2013).

Records regarding the Veteran's application for Social Security Administration (SSA) benefits have been associated with the claims file.  The SSA records contain documents that need to be translated by VA from Spanish into English, including an examination by Dr. A.L.S.  In addition, statements of the Veteran dated in April 1974, August 1975, January 1982, and May 2005, and a medical note dated in January 1982, require translation by VA from Spanish into English.  As such, on remand, translations should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated treatment records from the VAMC in San Juan, Puerto Rico since October 2012, and obtain and associate with the claims file complete treatment records from the Cieba VA CBOC. 

2.  Obtain translation of SSA documents, including Dr. A.L.S.

3.  Obtain translation of statements of the Veteran dated in April 1974, August 1975, January 1982, and May 2005, and a medical note dated in January 1982.

4.  After completion of the above, obtain a supplemental mental disorders opinion from the examiner who examined the Veteran in July 2012, or another appropriate examiner if that examiner is unavailable.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all currently diagnosed chronic psychiatric disorders, and must opine as to whether any such are related to (caused or aggravated by) service-connected chronic lumbar myositis.  In so commenting, the examiner must discuss the findings and opinions reflected in the spine examination and mental disorders examination conducted in July 2012.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

